Exhibit 99.1 NEWS RELEASE For Immediate Release October 17, 2007 For Further Information Contact: Charles R. Hageboeck, Chief Executive Officer and President (304) 769-1102 City Holding Company Announces Third Quarter Earnings Charleston, West Virginia – City Holding Company, “the Company” (NASDAQ:CHCO), a $2.5 billion bank holding company headquartered in Charleston, today announced net income for the third quarter of $12.7 million or $0.76 per diluted share compared to $13.6 million or $0.77 per diluted share in the third quarter of 2006.For the third quarter of 2007, the Company achieved a return on assets of 2.03%, a return on equity of 17.2%, a net interest margin of 4.32%, and an efficiency ratio of 46.9%. The decrease in net income from the quarter ended September 30, 2006 was partially attributable to a $1.0 million decrease in non-interest income.During the third quarter of 2006, the Company recognized a gain of $3.6 million from the sale of its retail credit card portfolio.In response to the credit card sale, the Company repositioned its balance sheet in the third quarter of 2006 by selling approximately $55 million of investment securities that resulted in a loss of $2.1 million. Charles Hageboeck, Chief Executive Officer and President, noted, “City’s performance continues to be strong, albeit in a difficult operating environment characterized by slower growth, declining net interest margins, and deteriorating asset quality.Despite the decline in net income, the Company remains one of the most profitable banks in the industry with return on assets of 2.03%, and asset quality remains strong.The two largest sources of non-interest income – branch service charges and insurance revenues – both showed solid growth in the third quarter, and the Company has continued to recruit additional talent to strengthen our ability to compete, and to grow effectively in our markets.Although the Company’s nonperforming assets increased during the quarter, our low levels of net charge-offs excluding overdraft depository accounts remained steady at 0.05% (this ratio has not exceeded 0.20% since the quarter ended December 31, 2005) and past due loans remain low at only 0.45% of total loans.During the quarter, the Company was able to repurchase 436,800 shares of its common stock and maintain its strong tangible equity to tangible assets ratio of 9.6% at September 30, 2007.” -3- Net Interest Income The Company’s tax equivalent net interest income decreased $1.3 million, or 5.1%, from $25.7 million during the third quarter of 2006 to $24.4 million during the third quarter of 2007.This decrease is attributable to two factors.First, the Company experienced a decrease of $0.3 million in interest income from previously securitized loans in the third quarter of 2007 as compared to the third quarter of 2006 as the average balance of these loans decreased 54.5%.The decrease in average balances was partially mitigated by an increase in the yield on these loans from 43.2% for the third quarter of 2006 to 82.9% for the third quarter of 2007 (see Previously Securitized Loans). Secondly, the Company’s reported net interest margin experienced compression to 4.32% in the third quarter of 2007 as compared to 4.51% in the third quarter of 2006.The Company’s net interest margin exclusive of Previously Securitized Loans decreased from 4.20% for the third quarter of 2006 to 4.03% for the third quarter of 2007 and resulting in the reduction of approximately $1.0 million in net interest income. The average yield on the Company’s loans (net of Previously Securitized Loans) decreased from 7.14% in the third quarter of 2006 to 7.10% in the third quarter of 2007, while the average cost of interest bearing liabilities increased from 3.04% in the third quarter of 2006 to 3.26% in the third quarter of 2007. The increase in the average cost of interest bearing liabilities can in turn be linked to an increase in the cost of time deposits of 39 basis points between the third quarters of 2006 and 2007. Credit Quality At September 30, 2007, the Allowance for Loan Losses (“ALLL”) was $17.0 million or 0.99% of total loans outstanding and 87% of non-performing loans compared to $16.6 million or 0.96% of loans outstanding and 145% of non-performing loans at June 30, 2007, and $15.4 million or 0.92% of loans outstanding and 385% of non-performing loans at December 31, 2006. As a result of the Company’s quarterly analysis of the adequacy of the ALLL, the Company recorded a provision for loan losses of $1.2 million in the third quarter of 2007 and the third quarter of 2006.The Company’s provision reflects difficulties encountered by two of the Company’s borrowers and the downgrade of their related credits and management’s assessment of these difficulties. Additionally, the provision reflects an increase in the average balances of overdraft depository accounts during the quarter ended September 30, 2007.Changes in the amount of the provision and related allowance are based on the Company’s detailed methodology and are directionally consistent with changes in credit quality, growth, and changes in the composition and quality of the Company’s loan portfolio. The Company believes its methodology for determining the adequacy of its ALLL adequately provides for probable losses inherent in the loan portfolio. While certain of the Company’s loans have been placed on non-performing status, the quality of the Company’s remaining loan portfolio, as reflected in past-due trends, has improved.Total past due loans have declined 22% from $9.9 million at December 31, 2006 to $7.7 million at September 30, 2007.This improvement has been primarily in commercial loans (down $1.8 million or 85%) from December 31, 2006. -4- The Company had net charge-offs of $0.8 million for the third quarter of 2007, with depository accounts representing $0.6 million (or approximately 76%) of this total. While charge-offs on depository accounts are appropriately taken against the ALLL, the revenue associated with depository accounts is reflected in service charges and has been steadily growing as the core base of checking accounts has grown.Net charge-offs on residential loans were $0.2 million, while commercial and installments loans experienced no net charge-offs for the quarter ended September 30, 2007.The increase in charge-offs on residential loans was primarily related to three credits (that had been appropriately considered in establishing the allowance for loan losses in prior periods).Trends with respect to net charge-offs are positive, with annualized net charge-offs related to loans (excluding overdrafts) of 0.08% for year-to-date 2007, as compared with 0.11% for 2006 and 0.22% for 2005.The positive trend in net charge-offs is attributable to declines in balances of loans originated prior to 2002 (including loans acquired as part of the Classic Bancshares acquisition).At September 30, 2007, balances of loans written subsequent to 2002 comprise approximately 76% of total loan balances. The Company’s ratio of non-performing assets to total loans and other real estate owned increased from 0.71% at June 30, 2007 to 1.22% at September 30, 2007 as a result of the downgrade of the credit relationships discussed earlier, but continues to compare favorably to that of our peer group (bank holding companies with total assets between $1 and $5 billion), which reported average non-performing assets as a percentage of loans and other real estate owned of 0.98% for the most recently reported quarter ended June 30, 2007.The composition of the Company’s loan portfolio, which is weighted more heavily toward residential mortgage loans and less towards non-real estate secured commercial loans than that of our peers, has allowed us to maintain a lower allowance in comparison to peers. Non-interest Income Net of investment security gains/(losses) and the gain from the sale of the Company’s retail credit card portfolio, non-interest income increased $0.5 million to $13.8 million in the third quarter of 2007 as compared to $13.3 million in the third quarter of 2006.The largest source of non-interest income is service charges from depository accounts, which increased $0.4 million, or 3.3%, from $10.8 million during the third quarter of 2006 to $11.2 million during the third quarter of 2007.Insurance commission revenues increased $0.6 million, or 114.3% due to the hiring of additional staff by City Insurance to provide worker’s compensation insurance to West Virginia businesses and to bolster the Company’s team of insurance agents focused on selling directly to retail customers.Partially off-setting these increases was a decrease in other income of $0.4 million due to lower credit card fee income as a result of the sale of the retail credit card portfolio during the third quarter of 2006 and the sale of the merchant credit card processing agreements during the first quarter of 2007. -5- Non-interest Expenses Net of charges related to the redemption of $6.0 million of the Company’s trust preferred securities, non-interest expenses increased $0.3 million (or 1.7%) to $18.0 million in the third quarter of 2007 as compared to $17.7 million in the third quarter of 2006.Salaries and employee benefits increased $0.6 million, or 6.6%, from the third quarter of 2006 due to additional staffing while bankcard expenses increased $0.1 million, or 28.5%, due to increased usage by customers.These increases were essentially offset by decreases in other expenses of $0.3 million, or 13.2% due to the sales of the retail and merchant credit card portfolios. Income Tax Expense The Company’s effective income tax rate decreased from 34.9% for the quarter ended September 30, 2006 to 32.4% for the quarter ended September 30, 2007.This decrease was attributable to an increase in tax-exempt loan income, lower pre-tax earnings, and realization of $0.2 million of previously unrecognized tax positions during the third quarter of 2007. Previously Securitized Loans At September 30, 2007, the Company reported “Previously Securitized Loans” of $8.3 million compared to $10.3 million at June 30, 2007, $15.6 million at December 31, 2006, and $18.5 million at September 30, 2006, respectively.The balance of previously securitized loans has decreased 19.4%, 46.7%, and 55.1% from June 30, 2007, December 31, 2006, and September 30, 2006, respectively.The yield on the previously securitized loans was 82.9% for the quarter ended September 30, 2007, compared to 66.4% for the quarter ended June 30, 2007, 46.6% for the quarter ended December 31, 2006, and 43.2% for the quarter ended September 30, 2006.The yield on the previously securitized loans has increased due to improved cash flows as net default rates have been less than previously estimated.The default rates have decreased as a result of the Company’s assumption of the servicing of all of the pool balances during the second quarter of 2005.Subsequent to our assumption of the servicing of these loans, the Company has experienced net recoveries but does not believe that the trend of net recoveries can be sustained indefinitely. Capitalization and Liquidity One of the Company’s strengths is that it is highly profitable while maintaining strong liquidity and capital.With respect to liquidity, the Company’s loan to deposit ratio was 86.7% and the loan to asset ratio was 69.0% at September 30, 2007.The Company maintained investment securities totaling 18.9% of assets as of September 30, 2007.Further, the Company’s deposit mix is weighted heavily toward checking and saving accounts that fund 42.5% of assets at September 30, 2007.Time deposits fund 37.0% of assets at September 30, 2007, but very few of these deposits are in accounts that have balances of more than $150,000, reflecting the core retail orientation of the Company. -6- The Company is also strongly capitalized. With respect to regulatory capital, at September 30, 2007, the Company’s Leverage Ratio is 10.38%, the Tier I Capital ratio is 14.84%, and the Total Risk-Based Capital ratio is 15.83%.These regulatory capital ratios are significantly above levels required to be considered “well capitalized,” which is the highest possible regulatory designation. During the quarter ended September 30, 2007, the Company repurchased 436,800 common shares at a weighted average price of $34.49.On August 21, 2007, the Company announced that the Board of Directors authorized the Company to buy back up to 1,000,000 shares of its common shares (approximately 6% of outstanding shares) in open market transactions at prices that are accretive to the earnings per share of continuing shareholders.No time limit was placed on the duration of the share repurchase program.As part of this authorization, the Company rescinded the previous share repurchase program plan approved in December 2006.The Company had repurchased 890,600 shares under the December 2006 Stock Repurchase Plan.The Company’s tangible equity ratio was 9.6% at September 30, 2007 compared with a tangible equity ratio of 10.0% at December 31, 2006. City Holding Company is the parent company of City National Bank of West Virginia.City National operates 68 branches across West Virginia, Eastern Kentucky and Southeastern Ohio. Forward-Looking Information This news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company may experience increases in the default rates or decreased prepayments on previously securitized loans that would result in impairment losses or lower the yield on such loans; (4) the Company may continue to benefit from strong recovery efforts on previously securitized loans resulting in improved yields on these assets; (5)the Company could have adverse legal actions of a material nature; (6) the Company may face competitive loss of customers; (7) the Company may be unable to manage its expense levels; (8) the Company may have difficulty retaining key employees; (9) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (10) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (11) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; and (12) the Company may experience difficulties growing loan and deposit balances. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made. -7- CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Three Months Ended September 30, Percent 2007 2006 Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ 24,448 $ 25,750 (5.06 )% Net Income 12,714 13,620 (6.65 )% Earnings per Basic Share 0.76 0.78 (2.56 )% Earnings per Diluted Share 0.76 0.77 (1.30 )% Key Ratios (percent): Return on Average Assets 2.03 % 2.17 % (6.22 )% Return on Average Equity 17.19 % 18.56 % (7.38 )% Net Interest Margin 4.32 % 4.51 % (4.36 )% Efficiency Ratio 46.94 % 42.39 % 10.72 % Average Shareholders' Equity to Average Assets 11.82 % 11.67 % 1.27 % Consolidated Risk Based Capital Ratios (a): Tier I 14.84 % 14.99 % (1.00 )% Total 15.83 % 15.87 % (0.25 )% Average Tangible Equity to Average Tangible Assets 9.59 % 9.69 % (1.06 )% Common Stock Data: Cash Dividends Declared per Share $ 0.31 $ 0.28 10.71 % Book Value per Share 17.68 16.99 3.63 % Tangible Book Value per Share 14.14 13.68 3.37 % Market Value per Share: High 39.59 40.19 (1.49 )% Low 31.16 35.42 (12.03 )% End of Period 36.41 39.87 (8.68 )% Price/Earnings Ratio (b) 11.98 12.78 (6.27 )% Nine Months Ended September 30, Percent 2007 2006 Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ 73,683 $ 78,025 (5.56 )% Net Income 38,267 40,247 (4.92 )% Earnings per Basic Share 2.24 2.27 (1.32 )% Earnings per Diluted Share 2.24 2.26 (0.88 )% Key Ratios (percent): Return on Average Assets 2.03 % 2.13 % (5.00 )% Return on Average Equity 16.79 % 18.25 % (8.00 )% Net Interest Margin 4.35 % 4.60 % (5.49 )% Efficiency Ratio 45.83 % 43.88 % 4.46 % Average Shareholders' Equity to Average Assets 12.06 % 11.68 % 3.26 % Common Stock Data: Cash Dividends Declared per Share $ 0.93 $ 0.84 10.71 % Market Value per Share: High 41.54 40.19 3.36 % Low 31.16 34.53 (9.76 )% (a) September 30, 2007 risk-based capital ratios are estimated (b) September 30, 2007 price/earnings ratio computed based on annualized third quarter 2007 earnings -8- CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Book Value and Market Price Range per Share Market Price Book Value per Share Range per Share March 31 June 30 September 30 December 31 Low High 2003 $ 10.10 $ 10.74 $ 11.03 $ 11.46 $ 25.50 $ 37.15 2004 12.09 11.89 12.70 13.03 27.30 37.58 2005 13.20 15.56 15.99 16.14 27.57 39.21 2006 16.17 16.17 16.99 17.46 34.53 41.87 2007 17.62 17.40 17.68 31.16 41.54 Earnings per Basic Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date 2003 $ 0.56 $ 0.73 $ 0.69 $ 0.64 $ 2.62 2004 0.66 0.80 0.66 0.67 2.79 2005 0.70 0.72 0.73 0.72 2.87 2006 0.71 0.78 0.78 0.74 3.00 2007 0.76 0.72 0.76 2.24 Earnings per Diluted Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date 2003 $ 0.55 $ 0.72 $ 0.68 $ 0.63 $ 2.58 2004 0.65 0.79 0.65 0.66 2.75 2005 0.69 0.71 0.72 0.72 2.84 2006 0.71 0.77 0.77 0.74 2.99 2007 0.76 0.72 0.76 2.24 -9- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Three Months Ended September 30, 2007 2006 Interest Income Interest and fees on loans $ 32,721 $ 31,774 Interest on investment securities: Taxable 6,024 6,870 Tax-exempt 415 437 Interest on loans held for sale - 122 Interest on deposits in depository institutions 171 452 Interest on federal funds sold 266 92 Total Interest Income 39,597 39,747 Interest Expense Interest on deposits 13,190 11,782 Interest on short-term borrowings 1,758 1,343 Interest on long-term debt 426 1,108 Total Interest Expense 15,374 14,233 Net Interest Income 24,223 25,514 Provision for loan losses 1,200 1,225 Net Interest Income After Provision for Loan Losses 23,023 24,289 Non-Interest Income Investment securities losses (1 ) (2,067 ) Service charges 11,192 10,833 Insurance commissions 1,127 526 Trust and investment management fee income 523 572 Bank owned life insurance 596 561 Gain on sale of credit card portfolio - 3,563 Other income 377 778 Total Non-Interest Income 13,814 14,766 Non-Interest Expense Salaries and employee benefits 9,307 8,733 Occupancy and equipment 1,600 1,602 Depreciation 1,160 1,061 Professional fees 416 379 Postage, delivery, and statement mailings 641 765 Advertising 801 810 Telecommunications 438 498 Bankcard expenses 623 485 Insurance and regulatory 364 384 Office supplies 472 417 Repossessed asset (gains) losses, net of expenses (47 ) 20 Loss on early extinguishment of debt - 379 Other expenses 2,256 2,600 Total Non-Interest Expense 18,031 18,133 Income Before Income Taxes 18,806 20,922 Income tax expense 6,092 7,302 Net Income $ 12,714 $ 13,620 Basic earnings per share $ 0.76 $ 0.78 Diluted earnings per share $ 0.76 $ 0.77 Average Common Shares Outstanding: Basic 16,714 17,557 Diluted 16,767 17,619 -10- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Nine months ended September 30, 2007 2006 Interest Income Interest and fees on loans $ 96,131 $ 91,788 Interest on investment securities: Taxable 19,709 21,618 Tax-exempt 1,270 1,359 Interest on loans held for sale - 322 Interest on deposits in depository institutions 401 1,018 Interest on federal funds sold 815 92 Total Interest Income 118,326 116,197 Interest Expense Interest on deposits 38,978 31,503 Interest on short-term borrowings 4,965 3,795 Interest on long-term debt 1,383 3,607 Total Interest Expense 45,326 38,905 Net Interest Income 73,000 77,292 Provision for loan losses 3,700 2,900 Net Interest Income After Provision for Loan Losses 69,300 74,392 Non-Interest Income Investment securities gains (losses) 45 (2,067 ) Service charges 32,681 31,597 Insurance commissions 2,971 1,661 Trust and investment management fee income 1,529 1,642 Bank owned life insurance 1,877 1,776 Gain on sale of credit card merchant agreements 1,500 3,563 Other income 1,252 2,445 Total Non-Interest Income 41,855 40,617 Non-Interest Expense Salaries and employee benefits 27,275 26,129 Occupancy and equipment 4,762 4,825 Depreciation 3,339 3,182 Professional fees 1,204 1,345 Postage, delivery, and statement mailings 1,988 2,098 Advertising 2,533 2,339 Telecommunications 1,352 1,499 Bankcard expenses 1,737 1,486 Insurance and regulatory 1,132 1,153 Office supplies 1,369 1,171 Repossessed asset (gains), net of expenses (52 ) (105 ) Loss on early extinguishment of debt - 661 Other expenses 6,514 7,402 Total Non-Interest Expense 53,153 53,185 Income Before Income Taxes 58,002 61,824 Income tax expense 19,735 21,577 Net Income $ 38,267 $ 40,247 Basic earnings per share $ 2.24 $ 2.27 Diluted earnings per share $ 2.24 $ 2.26 Average Common Shares Outstanding: Basic 17,057 17,759 Diluted 17,116 17,817 -11- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Unaudited) ($ in 000s) Three Months Ended September 30, 2007 September 30, 2006 Balance at July 1 $ 294,783 $ 284,120 Net income 12,714 13,620 Other comprehensive income: Change in unrealized gain on securities available-for-sale 2,201 4,188 Change in unrealized gain on interest rate floors 2,050 1,465 Cash dividends declared ($0.31/share) (5,105 ) - Cash dividends declared ($0.28/share) - (4,916 ) Issuance of stock award shares, net 54 284 Exercise of 7,928 stock options - 228 Excess tax benefits on stock compensation - 27 Purchase of 436,800 common shares of treasury (14,977 ) - Purchase of 18,000 common shares of treasury - (689 ) Balance at September 30 $ 291,720 $ 298,327 Nine Months Ended September 30, 2007 September 30, 2006 Balance at January 1 $ 305,307 $ 292,141 Cumulative effect of adopting FIN 48 (125 ) - Net income 38,267 40,247 Other comprehensive income: Change in unrealized gain on securities available-for-sale 83 277 Change in unrealized gain on interest rate floors 1,050 453 Cash dividends declared ($0.93/share) (15,703 ) - Cash dividends declared ($0.84/share) - (14,823 ) Issuance of stock award shares, net 372 471 Exercise of 7,300 stock options 154 - Exercise of 39,935 stock options - 653 Excess tax benefits on stock compensation 3 222 Purchase of 1,017,000 common shares of treasury (37,688 ) - Purchase of 590,053 common shares of treasury - (21,314 ) Balance at September 30 $ 291,720 $ 298,327 -12- CITY HOLDING COMPANY AND SUBSIDIARIES Condensed Consolidated Quarterly Statements of Income (Unaudited) ($ in 000s, except per share data) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2007 2007 2007 2006 2006 Interest income $ 39,597 $ 39,530 $ 39,198 $ 39,925 $ 39,747 Taxable equivalent adjustment 224 231 230 228 236 Interest income (FTE) 39,821 39,761 39,428 40,153 39,983 Interest expense 15,374 15,196 14,756 14,820 14,233 Net interest income 24,447 24,565 24,672 25,333 25,750 Provision for loan losses 1,200 1,600 900 901 1,225 Net interest income after provision for loan losses 23,247 22,965 23,772 24,432 24,525 Noninterest income 13,814 13,689 14,371 13,586 14,766 Noninterest expense 18,031 17,525 17,616 18,099 18,133 Income before income taxes 19,030 19,129 20,527 19,919 21,158 Income tax expense 6,092 6,576 7,066 6,752 7,302 Taxable equivalent adjustment 224 231 230 228 236 Net income $ 12,714 $ 12,322 $ 13,231 $ 12,939 $ 13,620 Basic earnings per share $ 0.76 $ 0.72 $ 0.76 $ 0.74 $ 0.78 Diluted earnings per share 0.76 0.72 0.76 0.74 0.77 Cash dividends declared per share 0.31 0.31 0.31 0.28 0.28 Average Common Share (000s): Outstanding 16,714 17,100 17,369 17,535 17,557 Diluted 16,767 17,158 17,424 17,601 17,619 Net Interest Margin 4.32 % 4.32 % 4.41 % 4.43 % 4.51 % -13- CITY HOLDING COMPANY AND SUBSIDIARIES Non-Interest Income and Non-Interest Expense (Unaudited) ($ in 000s) Quarter Ended Sept 30 June 30 Mar 31 Dec 31 Sept 30 2007 2007 2007 2006 2006 Non-Interest Income: Service charges $ 11,192 $ 11,426 $ 10,063 $ 10,962 $ 10,833 Insurance commissions 1,127 832 1,012 675 526 Trust and investment management fee income 523 437 568 498 572 Bank owned life insurance 596 585 696 576 561 Other income 377 364 513 803 778 Subtotal 13,815 13,644 12,852 13,514 13,270 Investment securities (losses) gains (1 ) 45 - 72 (2,067 ) Gain on sale of credit card merchant agreements - - 1,500 - 3,563 Total Non-Interest Income $ 13,814 $ 13,689 $ 14,352 $ 13,586 $ 14,766 Non-Interest Expense: Salaries and employee benefits $ 9,307 $ 8,912 $ 9,057 $ 8,354 $ 8,733 Occupancy and equipment 1,600 1,525 1,637 1,655 1,602 Depreciation 1,160 1,109 1,070 1,037 1,061 Professional fees 416 385 403 415 379 Postage, delivery, and statement mailings 641 569 777 735 765 Advertising 801 880 852 876 810 Telecommunications 438 460 455 549 498 Bankcard expenses 623 597 518 478 485 Insurance and regulatory 364 383 385 375 384 Office supplies 472 442 455 408 417 Repossessed asset (gains) losses, net of expenses (47 ) 9 (14 ) 6 20 Loss on early extinguishment of debt - - - 708 379 Other expenses 2,256 2,254 2,002 2,503 2,600 Total Non-Interest Expense $ 18,031 $ 17,525 $ 17,597 $ 18,099 $ 18,133 Employees (Full Time Equivalent) 808 807 791 779 767 Branch Locations 68 68 68 67 67 -14- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets ($ in 000s) September 30 December 31 2007 2006 (Unaudited) Assets Cash and due from banks $ 55,695 $ 58,014 Interest-bearing deposits in depository institutions 17,248 27,434 Federal funds sold 20,000 25,000 Cash and cash equivalents 92,943 110,448 Investment securities available-for-sale, at fair value 434,053 472,398 Investment securities held-to-maturity, at amortized cost 35,935 47,500 Total investment securities 469,988 519,898 Gross Loans 1,719,776 1,677,469 Allowance for loan losses (16,980 ) (15,405 ) Net loans 1,702,796 1,662,064 Bank owned life insurance 56,868 55,195 Premises and equipment 51,561 44,689 Accrued interest receivable 12,255 12,337 Net deferred tax assets 23,369 23,652 Intangible assets 58,328 58,857 Other assets 23,740 20,667 Total Assets $ 2,491,848 $ 2,507,807 Liabilities Deposits: Noninterest-bearing $ 299,819 $ 321,038 Interest-bearing: Demand deposits 412,479 422,925 Savings deposits 347,810 321,075 Time deposits 922,567 920,179 Total deposits 1,982,675 1,985,217 Short-term borrowings 165,787 136,570 Long-term debt 21,853 48,069 Other liabilities 29,813 32,644 Total Liabilities 2,200,128 2,202,500 Stockholders' Equity Preferred stock, par value $25 per share: 500,000 shares authorized; none issued - - Common stock, par value $2.50 per share: 50,000,000 shares authorized; 18,499,282 shares issued at September 30, 2007 and December 31, 2006 less 1,995,895 and 1,009,095 shares in treasury, respectively 46,249 46,249 Capital surplus 103,475 104,043 Retained earnings 216,652 194,213 Cost of common stock in treasury (70,260 ) (33,669 ) Accumulated other comprehensive (loss): Unrealized loss on securities available-for-sale (2,566 ) (2,649 ) Unrealized gain (loss) on derivative instruments 840 (210 ) Underfunded pension liability (2,670 ) (2,670 ) Total Accumulated Other Comprehensive (Loss) (4,396 ) (5,529 ) Total Stockholders' Equity 291,720 305,307 Total Liabilities and Stockholders' Equity $ 2,491,848 $ 2,507,807 -15- CITY HOLDING COMPANY AND SUBSIDIARIES Loan Portfolio (Unaudited) ($ in 000s) Sept 30 June 30 March 31 Dec 31 Sept 30 2007 2007 2007 2006 2006 Residential real estate $ 600,094 $ 601,045 $ 596,412 $ 598,502 $ 604,867 Home equity 338,161 330,203 324,653 321,708 318,666 Commercial, financial, and agriculture 666,960 681,388 663,183 673,719 693,933 Loans to depository institutions 60,000 60,000 50,000 25,000 20,000 Installment loans to individuals 46,244 47,397 44,756 42,943 41,215 Previously securitized loans 8,317 10,321 12,744 15,597 18,520 Gross Loans $ 1,719,776 $ 1,730,354 $ 1,691,748 $ 1,677,469 $ 1,697,201 CITY HOLDING COMPANY AND SUBSIDIARIES Previously Securitized Loans (Unaudited) ($ in millions) Annualized Effective December 31 Interest Annualized Year Ended: Balance (a) Income (a) Yield (a) 2005 $ 30.3 $ 11.4 27 % 2006 15.6 9.4 42 % 2007 7.5 7.2 74 % 2008 5.4 5.5 83 % 2009 4.0 4.0 83 % 2010 3.4 3.2 83 % a - 2005 and 2006 amounts are based on actual results.2007 amounts are based on actual results through September 30, 2007 and estimated amounts for the remainder of the year.2008, 2009, and 2010 amounts are based on estimated amounts. Note:The amounts reflected in the table above require management to make significant assumptions based on estimated future default, prepayment, and discount rates. Actual performance could be significantly different from that assumed, which could result in the actual results being materially different from the amounts estimated above. -16- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Average Balance Sheets, Yields, and Rates (Unaudited) ($ in 000s) Three Months Ended September 30, 2007 2006 Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Assets: Loan portfolio: Residential real estate $ 598,954 $ 9,272 6.14 % $ 601,686 $ 8,766 5.78 % Home equity 334,363 6,547 7.77 % 315,341 6,389 8.04 % Commercial, financial, and agriculture 679,104 12,776 7.46 % 676,271 13,108 7.69 % Loans to depository institutions 60,000 820 5.42 % 6,522 88 5.35 % Installment loans to individuals 47,626 1,379 11.49 % 42,848 1,219 11.29 % Previously securitized loans 9,220 1,927 82.92 % 20,261 2,205 43.18 % Total loans 1,729,267 32,721 7.51 % 1,662,929 31,775 7.58 % Securities: Taxable 442,696 6,024 5.40 % 512,083 6,870 5.32 % Tax-exempt 38,810 639 6.53 % 40,815 673 6.54 % Total securities 481,506 6,663 5.49 % 552,898 7,543 5.41 % Loans held for Sale - - - 4,353 121 11.03 % Deposits in depository institutions 15,184 171 4.47 % 35,524 452 5.05 % Federal funds sold 20,870 266 5.06 % 7,631 92 4.78 % Total interest-earning assets 2,246,827 39,821 7.03 % 2,263,335 39,983 7.01 % Cash and due from banks 51,149 49,801 Bank premises and equipment 50,333 43,205 Other assets 171,478 173,761 Less:Allowance for loan losses (16,563 ) (15,425 ) Total assets $ 2,503,224 $ 2,514,677 Liabilities: Interest-bearing demand deposits 410,907 1,136 1.10 % 423,762 1,329 1.24 % Savings deposits 347,055 1,523 1.74 % 317,038 1,118 1.40 % Time deposits 923,937 10,530 4.52 % 897,761 9,336 4.13 % Short-term borrowings 165,965 1,758 4.20 % 136,927 1,342 3.89 % Long-term debt 21,871 426 7.73 % 82,082 1,108 5.36 % Total interest-bearing liabilities 1,869,735 15,373 3.26 % 1,857,570 14,233 3.04 % Noninterest-bearing demand deposits 309,553 332,494 Other liabilities 28,092 31,076 Stockholders' equity 295,844 293,537 Total liabilities and stockholders' equity $ 2,503,224 $ 2,514,677 Net interest income $ 24,448 $ 25,750 Net yield on earning assets 4.32 % 4.51 % -17- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Average Balance Sheets, Yields, and Rates (Unaudited) ($ in 000s) Nine Months Ended September 30, 2007 2006 Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Assets: Loan portfolio: Residential real estate $ 596,585 $ 27,144 6.08 % $ 597,223 $ 25,630 5.74 % Home equity 328,036 19,091 7.78 % 309,007 17,945 7.76 % Commercial, financial, and agriculture 672,331 38,119 7.58 % 654,491 36,492 7.45 % Loans to depository institutions 56,410 2,271 5.38 % 2,197 89 5.42 % Installment loans to individuals 45,596 3,967 11.63 % 49,381 4,211 11.40 % Previously securitized loans 11,583 5,539 63.94 % 24,090 7,422 41.19 % Total loans 1,710,541 96,131 7.51 % 1,636,389 91,789 7.50 % Securities: Taxable 482,484 19,709 5.46 % 554,884 21,618 5.21 % Tax-exempt 39,789 1,954 6.57 % 42,823 2,091 6.53 % Total securities 522,273 21,663 5.55 % 597,707 23,709 5.30 % Loans held for sale - - - 3,337 322 12.90 % Deposits in depository institutions 12,823 401 4.18 % 28,208 1,018 4.83 % Federal funds sold 20,832 814 5.22 % 2,571 92 4.78 % Total interest-earning assets 2,266,469 119,009 7.02 % 2,268,212 116,930 6.89 % Cash and due from banks 50,668 51,077 Bank premises and equipment 47,555 42,787 Other assets 170,137 170,710 Less:Allowance for loan losses (16,114 ) (16,135 ) Total assets $ 2,518,715 $ 2,516,651 Liabilities: Interest-bearing demand deposits 423,222 3,777 1.19 % 435,505 3,917 1.20 % Savings deposits 340,490 4,259 1.67 % 314,057 2,776 1.18 % Time deposits 922,958 30,942 4.48 % 864,972 24,810 3.83 % Short-term borrowings 158,250 4,965 4.19 % 149,858 3,795 3.39 % Long-term debt 25,368 1,383 7.29 % 89,834 3,607 5.37 % Total interest-bearing liabilities 1,870,288 45,326 3.24 % 1,854,226 38,905 2.81 % Noninterest-bearing demand deposits 314,744 338,994 Other liabilities 29,803 29,393 Stockholders' equity 303,880 294,038 Total liabilities and stockholders' equity $ 2,518,715 $ 2,516,651 Net interest income $ 73,683 $ 78,025 Net yield on earning assets 4.35 % 4.60 % -18- CITY HOLDING COMPANY AND SUBSIDIARIES Analysis of Risk-Based Capital (Unaudited) ($ in 000s) Sept 30 June 30 March 31 Dec 31 Sept 30 2007 (a) 2007 2007 2006 2006 Tier I Capital: Stockholders' equity $ 291,720 $ 294,783 $ 303,354 $ 305,307 $ 298,327 Goodwill and other intangibles (58,328 ) (58,504 ) (58,681 ) (58,857 ) (59,038 ) Accumulated other comprehensive income 4,396 8,647 4,684 2,859 4,109 Qualifying trust preferred stock 16,000 16,000 16,000 16,000 22,000 Unrealized Loss of AFS securities (94 ) - Excess deferred tax assets - (332 ) (2,983 ) - - Total tier I capital $ 253,694 $ 260,594 $ 262,374 $ 265,309 $ 265,398 Total Risk-Based Capital: Tier I capital $ 253,694 $ 260,594 $ 262,374 $ 265,309 $ 265,398 Qualifying allowance for loan losses 16,980 16,616 16,082 15,405 15,557 Total risk-based capital $ 270,674 $ 277,210 $ 278,456 $ 280,714 $ 280,955 Net risk-weighted assets $ 1,709,486 $ 1,719,589 $ 1,712,680 $ 1,734,214 $ 1,770,458 Ratios: Average stockholders' equity to average assets 11.82 % 12.11 % 12.27 % 12.14 % 11.67 % Tangible capital ratio 9.59 % 9.58 % 9.79 % 10.06 % 9.69 % Risk-based capital ratios: Tier I capital 14.84 % 15.15 % 15.32 % 15.30 % 14.99 % Total risk-based capital 15.83 % 16.12 % 16.26 % 16.19 % 15.87 % Leverage capital 10.38 % 10.52 % 10.68 % 10.79 % 10.81 % (a) September 30, 2007 risk-based capital ratios are estimated CITY HOLDING COMPANY AND SUBSIDIARIES Intangibles (Unaudited) ($ in 000s) As of and for the Quarter Ended Sept 30 June 30 March 31 Dec 31 Sept 30 2007 2007 2006 2006 2006 Intangibles, net $ 58,328 $ 58,504 $ 58,681 $ 58,857 $ 59,038 Intangibles amortization expense 176 177 176 181 181 -19- CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Loan Loss Experience (Unaudited) ($ in 000s) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2007 2007 2007 2006 2006 Balance at beginning of period $ 16,616 $ 16,083 $ 15,405 $ 15,557 $ 15,268 Charge-offs: Commercial, financial, and agricultural - 120 35 844 207 Real estate-mortgage 240 452 111 230 177 Installment loans to individuals 91 60 84 126 165 Overdraft deposit accounts 1,035 956 860 892 1,018 Total charge-offs 1,366 1,588 1,090 2,092 1,567 Recoveries: Commercial, financial, and agricultural 19 41 148 101 44 Real estate-mortgage 22 15 15 350 64 Installment loans to individuals 89 98 132 118 131 Overdraft deposit accounts 400 367 573 470 392 Total recoveries 530 521 868 1,039 631 Net charge-offs 836 1,067 222 1,053 936 Provision for loan losses 1,200 1,600 900 901 1,225 Balance at end of period $ 16,980 $ 16,616 $ 16,083 $ 15,405 $ 15,557 Loans outstanding $ 1,719,776 $ 1,730,354 $ 1,691,748 $ 1,677,469 $ 1,697,201 Average loans outstanding 1,729,267 1,710,989 1,690,946 1,689,846 1,662,929 Allowance as a percent of loans outstanding 0.99 % 0.96 % 0.95 % 0.92 % 0.92 % Allowance as a percent of non-performing loans 86.88 % 145.11 % 235.75 % 384.93 % 408.43 % Net charge-offs (annualized) as a percent of average loans outstanding 0.19 % 0.25 % 0.05 % 0.25 % 0.23 % Net charge-offs, excluding overdraft deposit accounts, (annualized) as a percent of average loans outstanding 0.05 % 0.11 % (0.02 )% 0.15 % 0.07 % -20- CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Non-Performing Assets (Unaudited) ($ in 000s) Sept 30 June 30 March 31 Dec 31 Sept 30 2007 2007 2007 2006 2006 Nonaccrual loans $ 18,896 $ 11,194 $ 6,714 $ 3,319 $ 3,359 Accruing loans past due 90 days or more 566 212 108 635 328 Previously securitized loans past due 90 days or more 83 45 - 48 122 Total non-performing loans 19,545 11,451 6,822 4,002 3,809 Other real estate owned, excluding property associated with previously securitized loans 1,091 624 290 161 499 Other real estate owned associated with previously securitized loans 405 231 252 20 20 Other real estate owned 1,496 855 542 181 519 Total non-performing assets $ 21,041 $ 12,306 $ 7,364 $ 4,183 $ 4,328 Non-performing assets as a percent of loans and other real estate owned 1.22 % 0.71 % 0.44 % 0.25 % 0.25 % CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Total Past Due Loans (Unaudited) ($ in 000s) Sept 30 June 30 March 31 Dec 31 Sept 30 2007 2007 2007 2006 2006 Residential real estate $ 4,500 $ 3,354 $ 2,372 $ 4,534 $ 4,072 Home equity 1,075 879 999 1,083 1,412 Commercial, financial, and agriculture 311 2,248 1,185 2,082 1,970 Loans to depository institutions - Installment loans to individuals 279 370 283 389 495 Previously securitized loans 948 799 596 1,110 949 Overdraft deposit accounts 575 692 500 652 548 Total past due loans $ 7,688 $ 8,342 $ 5,935 $ 9,850 $ 9,446 -21-
